DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements filed December 9, 2021 have been considered by the examiner.  Nevertheless, it is impractical for the examiner to review the cited references thoroughly due to the number of references disclosed in the case. By initialing each of the disclosures on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references.  Further, examiner notes: Applicant's duty to disclose information material to patentability is not satisfied by presenting the examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 1573, 200 USPQ 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Patent applicant has a duty not only to disclose pertinent prior art references, but also to make the disclosure in such way as to avoid "burying" a material reference within a large number of less material references. See Golden Valley Microwave Food Inc. v. Weaver Popcorn Co., 837 F. Supp. 1444, 1447, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260, 272 (S.D. FIa. 1972).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the message" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,117,901 to Martinell Gisper-Sauch et al. (Martinell Gisper-Sauch).
Regarding claim 1, Martinell Gisper-Sauch discloses a method of preparing a patient container of medical fluid for administration to a patient (title/abstract), the method comprising the steps of: providing a fluid transfer module (the device shown in Fig. 6) comprising a stopcock (distributor 12 having valve 11) and a syringe pump (1); providing an electronic medical fluid transfer device comprising a computer processor (9), the electronic medical fluid transfer device being configured to actuate the stopcock and the syringe pump (via motors/actuators connected to the valve and plunger); attaching the fluid transfer module to the electronic medical fluid transfer device (Figs. 1 & 6); providing a fluid pathway (shown in Fig. 6 connecting the syringe to bag 15 through distributor 12) through the stopcock between the syringe pump and a conduit leading to the patient container (bag 15); actuating the syringe pump with the electronic medical fluid transfer device to draw air through the conduit and into the syringe pump (see col. 3, lines 18-19; in order for there to be a need to eliminate purging air, purging air must first be drawn into the conduit and pump); afterward actuating the stopcock with the electronic medical fluid transfer device to position the stopcock so as to close the fluid pathway between the stopcock and the conduit leading to the patient container and to open a fluid pathway between a medical fluid source container and the syringe pump (col. 3, lines 20-22 and col. 4, lines 34-38; to draw liquid from the source container to the syringe pump, the valve must be positioned so that fluid can flow between the source and syringe pump while the passage to the bag 15 is closed); afterward actuating the syringe pump with the electronic medical fluid transfer device to draw medical fluid from the medical fluid source container and into the syringe pump (col. 3, lines 20-22); afterward actuating the stopcock with the electronic medical fluid transfer device to close the fluid pathway between the medical fluid source container and the syringe pump and to open the fluid pathway between the syringe pump and the conduit leading to the patient container (to move the liquid from the syringe to the bag 15, the valve must be positioned so that the path therebetween is open and the path to the source container is closed), and transferring the medical fluid from the syringe pump to the patient container with the electronic medical fluid transfer device (col. 3, lines 23-24).
Regarding claim 9, Martinell Gisper-Sauch discloses a method of enabling medical fluid transfer between a source container and a destination container (title/abstract), the method comprising the steps of: providing an electronic medical fluid transfer device comprising a computer processor (9), the computer processor being configured to control a first electromechanical driver (motor connected to valve 11) and a second electromechanical driver (motor connected to plunger 2); providing a fluid transfer module comprising a multidirectional fluid control valve (distributor 12 having valve 11), the multidirectional fluid control valve comprising: an inlet port (inlet from source container(s)), an outlet port (outlet to destination container 15), an intermediate pumping region (connection to syringe pump 1), and a rotatable driving interface (connection to motor which actuates the valve) being configured to interface with the first electromechanical driver; removably attaching the fluid transfer module to the electronic medical fluid transfer device (col. 3, lines 4-5); positioning the multidirectional fluid control valve to provide a fluid pathway between the source container and the intermediate pumping region (when drawing fluid from the source container to the syringe); actuating the intermediate pumping region with the second electromechanical driver to draw medical fluid from the source container and into the intermediate pumping region (the plunger is moved via the second actuator to draw fluid into the syringe); and providing an electronic sensor being configured to detect if the medical fluid within the fluid transfer module comprises one or more regions of air, vacuum, or partial vacuum (optical sensor which detects air drawn into the distributor/syringe; see col. 3, lines 51-58); wherein the computer processor is configured to perform a purge process based upon information detected regarding the region of air, vacuum, or partial vacuum (col. 3, lines 47-48), and wherein the purge process comprises the steps of actuating the intermediate pumping region to return at least a portion of the medical fluid to the source container (col. 3, lines 47-48) and then actuating the intermediate pumping region to draw medical fluid from the source container (normal operation after the source container has been replaced).
Regarding claim 10, Martinell Gisper-Sauch disclose a message displayed to the user indicates that the source container should be checked, is likely empty, or should be replaced (col. 3, lines 45-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martinell Gisper-Sauch in view of US Patent 5,211,201 to Kamen et al. (Kamen).
Regarding claim 2, Martinell Gisper-Sauch discloses the method of Claim 1 (see above), but does not disclose using an electronic acoustic sensor to detect a region of air or vacuum in the fluid transfer module (an optical device is used for detecting air in the fluid transfer module).  Kamen teaches an apparatus for delivering liquid to a patient including an electronic acoustic sensor (col. 3, lines 49-56 and col. 4, lines 14-27) to detect a region of air in the system and to notify the controller to purge the air.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an electronic acoustic sensor for detecting air in the system as taught by Kamen in the system and method of Martinell Gisper-Sauch.  Providing an acoustic sensor in addition to the optical sensor provides additional detection for the presence of air in addition to redundancy should one sensor fail.
Regarding claim 3, Martinell Gisper-Sauch further discloses purging the region of air or vacuum in the fluid transfer module (col. 3, lines 47-48).
Regarding claim 4, Martinell Gisper-Sauch further discloses the step of purging comprises transferring the region of air or vacuum to the medical fluid source container (as the fluid path between the source and syringe is open when air is detected, the purging returns the air to the source container).
Regarding claim 5, Martinell Gisper-Sauch discloses using a camera (optical device) to capture one or more images of a fluid transfer process (col. 3, lines 51-57).
Regarding claim 6, Martinell Gisper-Sauch discloses a method of enabling medical fluid transfer between a source container and a destination container (title/abstract), the method comprising the steps of: providing an electronic medical fluid transfer device comprising a computer processor (9), the computer processor being configured to control a first electromechanical driver (motor connected to valve 11) and a second electromechanical driver (motor connected to plunger 2); providing a fluid transfer module comprising a multidirectional fluid control valve (distributor 12 having valve 11), the multidirectional fluid control valve comprising: an inlet port (inlet from source container(s)), an outlet port (outlet to destination container 15), an intermediate pumping region (connection to syringe pump 1), and a rotatable driving interface (connection to motor which actuates the valve) being configured to interface with the first electromechanical driver; removably attaching the fluid transfer module to the electronic medical fluid transfer device (col. 3, lines 4-5); positioning the multidirectional fluid control valve to provide a fluid pathway between the source container and the intermediate pumping region (when drawing fluid from the source container to the syringe); actuating the intermediate pumping region with the second electromechanical driver to draw medical fluid from the source container and into the intermediate pumping region (the plunger is moved via the second actuator to draw fluid into the syringe); and providing an electronic sensor being configured to detect if the medical fluid within the fluid transfer module comprises one or more regions of air, vacuum, or partial vacuum (optical sensor which detects air drawn into the distributor/syringe; see col. 3, lines 51-58); wherein the computer processor is further configured to determine that the source container is likely empty based on one or more characteristics of the one or more regions of air, vacuum, or partial vacuum (col. 3, lines 41-57) or based on an occurrence of a previous purge process, , and wherein the computer processor is further configured to stop fluid transfer and to display a message to the user if the computer processor determines that the source container is likely empty (col. 3, lines 41-57).  Martinell Gisper-Sauch does not disclose the sensor is an acoustic sensor.  Kamen teaches an apparatus for delivering liquid to a patient including an electronic acoustic sensor (col. 3, lines 49-56 and col. 4, lines 14-27) to detect a region of air in the system and to notify the controller to purge the air.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an electronic acoustic sensor for detecting air in the system as taught by Kamen in the system and method of Martinell Gisper-Sauch.  Providing an acoustic sensor in addition to the optical sensor provides additional detection for the presence of air in addition to redundancy should one sensor fail.
Regarding claim 7, Martinell Gisper-Sauch further discloses wherein the computer processor is further configured to perform a purge process based upon information detected regarding the region of air, vacuum, or partial vacuum (col. 3, lines 47-48), and wherein the purge process comprises the steps of actuating the intermediate pumping region to return at least a portion of the medical fluid to the source container and then actuating the intermediate pumping region to draw medical fluid from the source container and into the intermediate pumping region (resuming of normal operation; when the plunger is returned to the starting position to draw in the correct dose of liquid, liquid which was in the pumping region when the air was detected will be returned to the source and then the correct dose will be drawn to the intermediate region when normal use resumes).
Regarding claim 8, Martinell Gisper-Sauch disclose the message displayed to the user indicates that the source container should be checked, is likely empty, or should be replaced (col. 3, lines 45-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        July 15, 2022